DETAILED ACTION

Response to Arguments 
Applicant’s arguments and amendments filed on 05/26/2021, with respect to claims 1-9 and 11-17 have been fully considered and persuasive. Due to the current amendment to the Claims, the Objections and the rejections under 35 U.S.C. 35 U.S.C. 103 are withdrawn. Therefore, the rejections addressed in the previous office action have been withdrawn and claims 1-9 and 11-17 are allowed.

Allowable Subject Matter
Claims 1-9 and 11-17 are allowed. 

The following is an examiner’s statement of reasons for allowance: 

With regard to Claim 1, the prior arts of the record do not teach or fairly suggest a photoacoustic spectrometry device for multi-gas sensing, the photoacoustic spectrometry device comprising, in combination with the other recited elements of the stacked optical filter arrangement, a radiator configured for emitting light, which is coherent; a stacked optical filter arrangement, wherein the stacked optical filter arrangement is configured for receiving and filtering the light from the radiator in order to produce filtered light; a gas detection chamber configured for exposing a mixture of gases to the filtered light; wherein the stacked optical filter arrangement further comprises: a plurality of optical channels, wherein each optical channel of the plurality of optical channels comprises a portion of the pneumatic liquid crystal layer, a 

With regard to Claim 17, the prior arts of the record do not teach or fairly suggest a method of manufacturing a photoacoustic spectrometry device for multi-gas sensing, the method comprising, in combination with the other recited steps, configuring a radiator for emitting light, which is coherent; configuring a stacked optical filter arrangement for receiving and filtering the light from the radiator in order to produce filtered light; configuring a gas detection chamber for exposing a mixture of gases to the filtered light; wherein configuring the stacked optical filter arrangement further comprises: forming a plurality of optical channels; so that each optical channel of the plurality of optical channels comprises a portion of the pneumatic liquid crystal layer, a portion of the first transparent electrode layer, one of the plurality of electrode segments of the second transparent electrode layer, a portion of the first polarizer layer, a portion of the second polarizer layer and one of the plurality of filter segments.

Claims 2-9 and 11-16 are allowed by virtue of their dependence from Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861